DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 – 6, 22, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 1669413) in view of Subedi (US 2017/0203241), and further in view of Rummler (US 5,853,579) or Johnston (US 4,204,849).
	In regard to claims 1, and 24 – 26, Frank reference teaches an air intake system, comprising: an engine air cleaner (see page 1, lines 1-10) having a dust valve and configured for arrangement on an engine (see Fig 1; item 8 and 9 together forms the dust valve), the dust valve being operable to open or close based on operating characteristics of the engine (see page 1, lines 90-100; the valve operates on the operating characteristics of the engine) and comprising: a body portion defining a passageway for discarding dust (see Fig 1; item 8 is the body portion); an operable portion configured to open and close the passageway (see Fig 2; item 9 is the operable portion and when the valve is in closed position the operable portion will be located inside the body portion); and an actuation portion comprising a controlled device (see Fig 1; the pneumatic control system of the Frank reference is equivalent to a control device recognized by a person of ordinary skill in the art) operably coupled to the  operable portion to operate the operable portion between an open position and a closed position (see Fig 1; item 10 through 16 forms the actuation portion operably coupled to the operable portion). Frank reference is different from claim 1, in that it does not explicitly teach a dust valve control module that monitors the operating characteristics of the engine and issues corresponding control signals to the controlled device for opening and closing the operable portion. Subedi reference is directed to the same field of filtration (see title and abstract). Subedi reference further teaches a control module that monitors the operating characteristics of the engine and issues corresponding control signals to the controlled device for opening and closing the operable portion (see paragraph 0021-0022; the ECU module monitors the operating characteristics and issues a corresponding signal) to control! the operation of the system (see paragraph 0031). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank reference by the control module of the Subedi reference in order to control the operation of the system as taught by Subedi.
	Additionally, Donaldson discloses the valve to include operable portion (9) that is arranged at the end of the passageway (8). Donaldson does not disclose a valve with an operable portion arranged within the passageway. There is no evidence the type of valve is critical as long as it is capable of being actuated to discharge the accumulated dust. As discussed in column 13 lines 1 – 13, Rummler discloses a system with a ball valve (126) that can be actuated to discharge solids. As best shown in figure 10, the operable portion of the ball valve (126) is located inside a discharge passageway. As best shown in figures 6 – 9, Johnston discloses a valve that is used as a discharge valve in a dust collection system (see abstract). The valve includes valve member (162) that rotates in a passageway to open and close the valve. Such a valve is a type of butterfly valve. 
	It would further have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the valve in Donaldson with a ball valve or butterfly valve as suggested by Rummler or Johnston as both are equally known valves in the art for discharging collected solids such as dust. In each case the operable portion can be considered to be a valve. 
	In regard to claim 4, Frank, Subedi, and Rummler or Johnston combination teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise engine RPM's (see page 1, fines 90-105; the valve opens and close on the operating characteristics of the engine in a running and idle state of the engine having different rpm).
	In regard to claim 5, Frank, Subedi, and Rummler or Johnston combination teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise air pressure (see page 1 lines 100-110; the cylinder 12 is subjected to atmospheric pressure).
	In regard to claim 6, Frank, Subedi, and Rummler or Johnston combination teaches the intake system of claim 1, Frank reference further teaches that the air cleaner comprises a dust discarding chute (see Fig 1; item 7 is the discharge chute) and the dust valve is arranged on the dust discarding chute.
	In regard to claim 22, Frank, Subedi, and Rummler or Johnston combination teaches the intake system of claim 1, Subedi reference further teaches that the dust valve control Module is part of an engine control module (see paragraph 0024; the dust control module is part of an engine control module).
	In regard to claim 27, Frank, Subedi, and Rummler or Johnston combination teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise air flow (see page 1, lines 100-110; the operating characteristic comprises air flow by virtue of the fact that the system is subject to air pressure).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, Subedi, and Rummler or Johnston as applied to claim 1 above, and further in view of Haberl (US 5,066,315).
	The combination of Frank, Subedi, and Rummler or Johnston is discussed above in section 4. Frank is used as the primary reference and teaches pneumatic control device of the system. The Frank, Subedi, and Rummler or Johnston combination is different from claim 11, in that these references do not explicitly teach that the controlled device is a servo motor. Haberl reference is directed to the same field of filtration (see title and abstract). Haberl reference further teaches that the controlled device can either be pneumatic or electric servo apparatus (see column 5 lines 26-30) in order to achieve smooth operation in large system (see column 5 lines 26-30). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank, Subedi, and Rummler or Johnston combination by substituting the pneumatic control device with electric servo apparatus of Haberl reference in order to achieve a smooth operation in the system as taught by Haber. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frank, Subedi, and Rummler or Johnston as applied to claim 1 above, and further in view of Ishii (US 4,373,187).
	The combination of Frank, Subedi, and Rummler or Johnston is discussed above in section 4. Frank is used as the primary reference teaching the controlled device. The Frank, Subedi, and Rummler or Johnston combination is different from claim 21, in that these references do not explicitly teach that the controlled device is a solenoid. Ishi reference is directed to the same field (see title and or abstract). Ishii reference further teaches the use of a solenoid at different locations in the equipment (see Fig 1 and/or column 3 lines 3-10; 7, 8, 9 and 10 are solenoids) to control the operation of the valve to control the flow of materials (see column 3, lines 11-37). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank, Subedi, and Rummler or Johnston combination by the solenoid control of Ishii reference in order to control the operation of the valve to control the flow of materials in the system as taught by Ishii.
Response to Arguments
Applicant’s arguments, see pages 4 and5, filed December 20, 2021, with respect to the rejection of claims 1, 4-6, 22-24, and 27 under 25 USC 103 over Donaldson in view of Subedi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references. The additional references are considered to suggest using valves (ball valve or butterfly valve) that have an operable portion arranged within a discharge passageway of the valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773